Citation Nr: 1026342	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of left foot metatarsal bones fracture.

2.  Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30 (2009) beyond August 31, 2005, 
based on a need for convalescence following left foot surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issue of entitlement to a rating in excess of 10 percent for 
residuals of a left foot metatarsal bones fracture is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no evidence indicating the Veteran had severe 
postoperative residuals such as incompletely healed surgical 
wounds, recent amputation stumps, therapeutic immobilization of 
one major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches with regular weight-bearing 
prohibited after August 31, 2005.


CONCLUSION OF LAW

The criteria to extend a temporary total disability rating for 
convalescence from left foot surgery beyond August 31, 2005, have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
July 2005 of the information and evidence needed to substantiate 
and complete a claim for a temporary total disability evaluation, 
to include notice of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain.  The RO 
did not provide the Veteran with notice of how disability ratings 
and effective dates are determined, but that omission was not 
prejudicial because the preponderance of the evidence is against 
the claim.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

Analysis

In the case of a disability which is temporary in nature, such as 
a period of convalescence following surgery, governing regulation 
provides for temporary total disability ratings during 
convalescence.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence;  (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, recent amputation stumps, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of one or more months up to six months beyond the 
initial six months period may be made only under 38 C.F.R. § 
4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  
See 38 C.F.R. § 4.30(b).  Notations in the medical record as to a 
Veteran's incapacity to work after surgery must be taken into 
account in the evaluation of a claim brought under the provision 
of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  
Furthermore, the term "convalescence" does not necessarily entail 
in-home recovery.

In a June 2, 2005 preoperative VA podiatry consultation report it 
was noted that the Veteran would be non weight bearing for 8 to 
10 weeks following the fusion.  

The Veteran underwent a fusion of the left 2nd and 3rd metatarsal 
cuneiform joints of the left foot on June 29, 2005.  

A June 29, 2005 VA podiatry note shows that the Veteran was seen 
and evaluated following left foot surgery.  He was in no acute 
distress.  The Veteran was placed in a left below-knee fiberglass 
cast and given instructions for physical therapy for crutch 
training and crutches.  A June 30, 2005 treatment record shows 
that he was issued crutches.  A July 7, 2005 treatment record 
shows that the Veteran was in a nonweight bearing status.  He was 
referred to occupational therapy for adaptive equipment to assist 
with bathing.   

In an August 11, 2005 VA podiatry note, the Veteran was noted to 
be seven weeks post surgery of his left foot.  The Veteran 
reported that he was pleased with the result of his surgery and 
that his foot was healing as expected.  He reported experiencing 
pain and increased left foot swelling.  He was instructed to 
continue to wear the Cam Walker as instructed for the next two 
weeks.  X-rays taken on July 7, 2005 reportedly showed a good 
anatomical alignment and healing as expected.  It was also noted 
that if healing continued on this basis, the Veteran would be 
instructed on weight bearing on his next regular visit. 

In an August 25, 2005 VA podiatry note, the Veteran was noted to 
be nine weeks post surgery.  The appellant continued to be 
pleased with the results of his surgery; however, he was 
experiencing a little pain.  Since the last visit, he had 
remained nonweight bearing with a Cam Walker.  Examination of the 
left foot revealed no signs of infection to the incision.  The 
incision was coapted.  The fusion appeared to be in good 
anatomical alignment.  There was mild forefoot edema.  It was 
determined that the Veteran could gradually start to bear weight 
within the Cam Walker for one to two weeks and then have a 
regular transition to a regular shoe.  It was noted that the 
regular shoe should be worn to tolerance.  The Veteran was 
instructed that if pain was experienced, he should transition 
back into the Cam Walker until he is able to wear the shoe pain 
free.

In a September 29, 2005 VA podiatry note, the Veteran was noted 
to be 13 weeks post surgery.  The appellant related that he was 
relatively pleased with the results of the surgery.  He continued 
to experience a little pain and swelling of the left foot.  He 
stated that the longer he was on his foot, the more swollen it 
got.  He had transitioned from a Cam Walker to a regular shoe all 
day.  Examination revealed no pitting mild edema around the 
dorsal aspect of the left foot and ankle.  There was pain to 
palpation directly over the intermediate and medial cuneiform 
where the staples were placed.  Muscle strength was 5/5 for all 
groups tested.  Incision sites were coapted.  The foot was in 
good anatomic alignment.  X-rays were reviewed and it was 
determined that the foot was in good anatomical alignment.  There 
was no gapping noted between the surgical correction of the left 
2nd and 3rd cuneiform fusion site.  Healing was as expected.

Based on the medical evidence of record, the Board finds that an 
extension of the temporary total disability rating beyond August 
31 2005 is not warranted for convalescence following left foot 
surgery.  Review of the medical records for the period beginning 
September 1, 2005, shows that the Veteran did not meet the 
criteria for the extension of the convalescence during that time 
period.  Specifically, a September 29, 2005 VA podiatry treatment 
report shows that while the Veteran continued to experience pain 
and swelling in the left foot he had transitioned from a walker 
to regular shoes for the entire day.  There was good alignment in 
the foot and it was expected to continue to heal.  

Thus, the record did not demonstrate incompletely healed surgical 
wounds, recent amputation stumps, a therapeutic immobilization of 
one major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited), at any point following the August 31, 2005, 
termination of the temporary total rating. 

The governing law and regulation are explicit in their language.  
There is little flexibility involved in a grant of a temporary 
total disability rating for convalescence.  The Veteran underwent 
left foot surgery which necessitated convalescence.  The RO's 
grant of approximately two months of temporary total rating 
following the left foot surgery reflects this factual situation.  
In the absence of the required pathology as discussed in 38 
C.F.R. § 4.30, there is no legal basis for the assignment of 
additional convalescence benefits.  Rather, the disorder is to be 
rated under the appropriate Diagnostic Code for any surgical 
residuals.  

The appeal is denied.


ORDER

An extension of the temporary total rating for convalescence 
following left foot surgery beyond August 31, 2005, is denied.


REMAND

The Veteran's claim for an increased rating for his left foot 
disability warrants further development.

At a November 2007 VA examination, the Veteran reported that he 
was experiencing increased left foot pain and that he was 
scheduled for an examination at the VA podiatry clinic in January 
2008.  The evidence of record reflects that the Veteran undergoes 
treatment at the Pittsburgh VA Medical Center.  While treatment 
records dating up October 2007 are currently associated with the 
claims folder, records should be obtained for the period October 
2007 to the present.

Finally, the Veteran was last afforded a VA examination 
pertaining to his left foot in November 2007.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
Therefore, the Board finds that another VA examination would be 
helpful in determining the current left foot disability picture.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated treatment 
records from the Pittsburgh VA Medical Center 
for the period October 2007 to the present.  
If such efforts prove unsuccessful, 
documentation to that effect should be added 
to the claims folder.

2.  Thereafter, the RO should schedule the 
Veteran for a VA orthopedic examination by a 
physician to determine the nature and extent 
of his service-connected left foot disorder.   
All indicated tests and studies must be 
performed, and all manifestations of any 
current disability must be described in 
detail, including a full range of motion 
study.  The examiner is to address the extent, 
of any functional loss of use of the left foot 
due to pain/painful motion, weakness or 
premature fatigability, incoordination, 
limited or excess movement, etc., including at 
times when the Veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  If possible these findings 
should be portrayed in terms of degrees of 
additional loss of motion.  The examiner's 
curriculum vitae must be attached to the 
examination report.

3.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

4.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


